DETAILED ACTION
Claims 1-16 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it does not constitute a concise statement of the technical disclosure.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-11, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al., (hereinafter Lim), U.S. Publication No. 2021/0136788.

As per claim 1, Lim discloses a transmission device [fig. 1B, 2, 12, paragraphs 0059, 0175, a transmission device (DU may transmit the control message to the RU via a fronthaul interface)] comprising: 
a controller [fig. 1B, 2, 12, paragraphs 0073, a controller (controller 230 transmits and receives a signal via the communication unit 210)] configured to control a transmission scheme for each of a plurality of divisions corresponding to signals which are divided and are to be transmitted to a fronthaul [fig. 1B, 5A, 12, paragraphs 0089, 0115, control a transmission scheme for each of a plurality of divisions corresponding to signals which are divided and are to be transmitted to a fronthaul (a message is transmitted between a DU and an RU (e.g., fronthaul 170 between the DU 160 and the RU 180); eCPRI header, an O-RAN header, and an additional field may be included in an Ethernet payload of a message)]; and 
a transmitter configured to transmit the signals to the fronthaul [fig. 1B, 2, 12, paragraphs 0068, 0069, 0175, 0183, a transmitter configured to transmit the signals to the fronthaul (communication unit 210 may transmit or receive a signal)].

As per claim 2, Lim discloses the transmission device according to claim 1, wherein 
the plurality of divisions includes a first division and a second division [fig. 5A, paragraphs 0115-0129, the plurality of divisions includes a first division and a second division (a message is transmitted between a DU and an RU, the message is divided in sections (e.g., a transport header 501, a common header 503, first section information 505, and second section information 507))], 
fig. 5A, 7, paragraphs 0089, 0090, 0113, 0115, 0129, 0147, the first division includes at least one of header information or control information, and the second division includes payload information subjected to signal processing for transmission in a radio section between a radio device and a terminal device connected through the fronthaul (control message of section type 6 may include a transport header 501, a common header 503, first section information 505, and second section information 507; eCPRI header, an O-RAN header, and an additional field may be included in an Ethernet payload of a message)].

As per claim 3, Lim discloses the transmission device according to claim 2, 
wherein the header information included in the first division is header information for a transmission section of the fronthaul [fig. 5A, 7, paragraphs 0089, 0090, 0113, 0115, 0129, 0147, wherein the header information included in the first division is header information for a transmission section of the fronthaul (as fronthaul interfaces … an eCPRI header, an O-RAN header, and an additional field may be included in an Ethernet payload of a message)].

As per claim 4, Lim discloses the transmission device according to claim 2, 
wherein the header information included in the first division includes header information for the radio section and header information for a transmission section of the paragraphs 0089, 0090, 0115, 0116, wherein the header information included in the first division includes header information for the radio section and header information for a transmission section of the fronthaul (control message of section type 6 may include a transport header 501, a common header 503 for transmission via fronthaul interfaces)].

As per claim 8, Lim discloses a reception device [fig. 3, paragraphs 0057, 0076, a reception device (a radio unit (RU 180))] comprising: 
a receiver [paragraphs 0079, 0080, a receiver (communication unit 310 may be referred to as “transmitter”, “receiver”, or “transceiver”)] configured to receive signals from a fronthaul [fig. 1B, 3, 12, paragraphs 0079, 0080, 0175, 0183, to receive signals from a fronthaul (communication unit 310 may transmit or receive a signal)]; and 
a controller [fig. 1B, 3, 12, paragraphs 0079, 0080, 0082, a controller (controller 330 controls overall operations of the RU 180)] configured to control restoration processing for each of a plurality of divisions in accordance with a transmission scheme controlled for each of the plurality of divisions [fig. 1B, 5A, 12, paragraphs 0089, 0115, control restoration processing for each of a plurality of divisions in accordance with a transmission scheme controlled for each of the plurality of divisions (e.g., fronthaul 170 between the DU 160 and the RU 180); eCPRI header, an O-RAN header, and an additional field may be included in an Ethernet payload of a message)], the plurality of divisions corresponding to the signals which are divided [fig. 5A, paragraphs 0115-0129, the plurality of divisions corresponding to the signals which are divided (a message is transmitted between a DU and an RU, the message is divided in sections (e.g., a transport header 501, a common header 503, first section information 505, and second section information 507))].

As per claim 9, Lim discloses the reception device according to claim 8, wherein 
the plurality of divisions includes a first division and a second division [fig. 5A, paragraphs 0115-0129, the plurality of divisions includes a first division and a second division (a message is transmitted between a DU and an RU, the message is divided in sections (e.g., a transport header 501, a common header 503, first section information 505, and second section information 507))], 
the first division includes at least one of header information or control information, and the second division includes payload information on radio signal processing [fig. 5A, 7, paragraphs 0089, 0090, 0113, 0115, 0129, 0147, the first division includes at least one of header information or control information, and the second division includes payload information on radio signal processing (control message of section type 6 may include a transport header 501, a common header 503, first section information 505, and second section information 507; eCPRI header, an O-RAN header, and an additional field may be included in an Ethernet payload of a message)].

As per claim 10, Lim discloses the reception device according to claim 9, 
wherein the header information included in the first division is header information for a transmission section of the fronthaul [fig. 5A, 7, paragraphs 0089, 0090, 0113, 0115, 0129, 0147, wherein the header information included in the first division is header information for a transmission section of the fronthaul (as fronthaul interfaces … an eCPRI header, an O-RAN header, and an additional field may be included in an Ethernet payload of a message)].

As per claim 11, Lim discloses the reception device according to claim 9, 
wherein the header information included in the first division includes header information for a radio section between a radio device including the reception device and a terminal device and header information for a transmission section of the fronthaul [paragraphs 0089, 0090, 0115, 0116, wherein the header information included in the first division includes header information for a radio section between a radio device including the reception device and a terminal device and header information for a transmission section of the fronthaul (control message of section type 6 may include a transport header 501, a common header 503 for transmission via fronthaul interfaces)].

As per claim 15, Lim discloses a method of communication [paragraphs 0002, 0016, a method of communication (an operation method in a wireless communication system)] comprising: 
controlling a transmission scheme [fig. 1B, 2, 12, paragraphs 0073, controlling a transmission scheme (controller 230 transmits and receives a signal via the communication unit 210)] for each of a plurality of divisions corresponding to signals which are divided and are to be transmitted to a fronthaul [fig. 1B, 5A, 12, paragraphs 0089, 0115, controlling a transmission scheme for each of a plurality of divisions corresponding to signals which are divided and are to be transmitted to a fronthaul (a message is transmitted between a DU and an RU (e.g., fronthaul 170 between the DU 160 and the RU 180); eCPRI header, an O-RAN header, and an additional field may be included in an Ethernet payload of a message)]; and 
transmitting the signals to the fronthaul [fig. 1B, 2, 12, paragraphs 0068, 0069, 0175, 0183, transmitting the signals to the fronthaul (communication unit 210 may transmit or receive a signal)].

As per claim 16, Lim discloses a method of communication [paragraphs 0002, 0016, a method of communication (an operation method in a wireless communication system)] comprising: 
receiving signals from a fronthaul [fig. 1B, 3, 12, paragraphs 0079, 0080, 0175, 0183, receiving signals from a fronthaul (communication unit 310 may transmit or receive a signal)]; and 
controlling restoration processing for each of a plurality of divisions in accordance with a transmission scheme controlled for each of the plurality of divisions [fig. 1B, 5A, 12, paragraphs 0089, 0115, controlling restoration processing for each of a plurality of divisions in accordance with a transmission scheme controlled for each of the plurality of divisions (e.g., fronthaul 170 between the DU 160 and the RU 180); eCPRI header, an O-RAN header, and an additional field may be included in an Ethernet payload of a message)], the plurality of divisions corresponding to the signals which are divided [fig. 5A, paragraphs 0115-0129, the plurality of divisions corresponding to the signals which are divided (a message is transmitted between a DU and an RU, the message is divided in sections (e.g., a transport header 501, a common header 503, first section information 505, and second section information 507))].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim, in view of Gulati et al., (hereinafter Gulati), U.S. Publication No. 2021/0105084 (Provisional Application No. 62/909702 (10/2/2019)).

As per claim 5, Lim discloses the transmission device according to claim 1, 
wherein the plurality of divisions includes a first division and a second division [fig. 5A, paragraphs 0115-0129, the plurality of divisions includes a first division and a second division (a message is transmitted between a DU and an RU, the message is divided in sections (e.g., a transport header 501, a common header 503, first section information 505, and second section information 507))], 
Lim does not explicitly disclose the controller is configured to apply a transmission scheme having higher error tolerance to the first division than to the second division.
However, Gulati teaches the controller is configured to apply a transmission scheme having higher error tolerance to the first division than to the second division [fig. 4, 5, paragraphs 0008, 0060, 0065, 0071, the controller is configured to apply a transmission scheme having higher error tolerance to the first division than to the second division (control information may be expected to be more reliable and less error-prone than data); (provisional support paragraphs 0050, 0070)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Lim by applying a transmission scheme having higher error tolerance as taught by Gulati because it would provide the Lim's device with the enhanced capability of improving reliability and/or reducing errors of control information multiplexed on a data channel [Gulati, paragraph 0009].

As per claim 6, Lim discloses the transmission device according to claim 1, wherein 
the plurality of divisions includes a first division and a second division [fig. 5A, paragraphs 0115-0129, the plurality of divisions includes a first division and a second division (a message is transmitted between a DU and an RU, the message is divided in sections (e.g., a transport header 501, a common header 503, first section information 505, and second section information 507))], 
Lim does not explicitly disclose the transmitter is configured to multiplex information indicating the first division and the second division and information indicating the transmission scheme applied to the first division and the second division on the signals.
However, Gulati teaches the transmitter is configured to multiplex information indicating the first division and the second division and information indicating the transmission scheme applied to the first division and the second division on the signals fig. 4, 5, paragraphs 0002, 0037, 0056, 0060, the transmitter is configured to multiplex information indicating the first division and the second division and information indicating the transmission scheme applied to the first division and the second division on the signals (determine a modulation and coding scheme for control information to be multiplexed with data for transmission); (provisional support paragraphs 0005, 0028, 0029)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Lim by multiplexing information as taught by Gulati because it would provide the Lim's device with the enhanced capability of improving reliability and/or reducing errors of control information multiplexed on a data channel [Gulati, paragraph 0009].

As per claim 7, Lim discloses the transmission device according to claim 1, Lim does not explicitly disclose wherein the transmission scheme is defined by any one or a combination of two or more of an error correction code, a coding rate, a modulation multilevel number, or an optical multiplex wavelength.
However, Gulati teaches wherein the transmission scheme is defined by any one or a combination of two or more of an error correction code, a coding rate, a modulation multilevel number, or an optical multiplex wavelength [paragraphs 0007, 0009, 0047, 0056, 0075, wherein the transmission scheme is defined by any one or a combination of two or more of an error correction code, a coding rate, a modulation multilevel number, or an optical multiplex wavelength (a modulation and coding scheme for control information to be multiplexed with data for transmission)].
Gulati, paragraph 0009].

As per claim 12, Lim discloses the reception device according to claim 8, wherein 
the plurality of divisions includes a first division and a second division [fig. 5A, paragraphs 0115-0129, the plurality of divisions includes a first division and a second division (a message is transmitted between a DU and an RU, the message is divided in sections (e.g., a transport header 501, a common header 503, first section information 505, and second section information 507))], 
Lim does not explicitly disclose a transmission scheme applied to the first division is a transmission scheme with higher error tolerance than a transmission scheme applied to the second division.
However, Gulati teaches a transmission scheme applied to the first division is a transmission scheme with higher error tolerance than a transmission scheme applied to the second division [fig. 4, 5, paragraphs 0008, 0060, 0065, 0071, a transmission scheme applied to the first division is a transmission scheme with higher error tolerance than a transmission scheme applied to the second division (control information may be expected to be more reliable and less error-prone than data); (provisional support paragraphs 0050, 0070)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Lim by applying a transmission scheme having higher error tolerance as taught by Gulati because it would provide the Lim's device with the enhanced capability of improving reliability and/or reducing errors of control information multiplexed on a data channel [Gulati, paragraph 0009].

As per claim 13, Lim discloses the reception device according to claim 8, wherein 
the plurality of divisions includes a first division and a second division [fig. 5A, paragraphs 0115-0129, the plurality of divisions includes a first division and a second division (a message is transmitted between a DU and an RU, the message is divided in sections (e.g., a transport header 501, a common header 503, first section information 505, and second section information 507))], 
Lim does not explicitly disclose the receiver is configured to receive information indicating the first division and the second division and information indicating the transmission scheme, the information being multiplexed with the signals.
However, Gulati teaches the receiver is configured to receive information indicating the first division and the second division and information indicating the transmission scheme, the information being multiplexed with the signals [fig. 4, 5, paragraphs 0002, 0037, 0056, 0060, the receiver is configured to receive information indicating the first division and the second division and information indicating the transmission scheme, the information being multiplexed with the signals (determine a modulation and coding scheme for control information to be multiplexed with data for transmission); (provisional support paragraphs 0005, 0028, 0029)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Lim by multiplexing information as taught by Gulati because it would provide the Lim's device with the enhanced capability of improving reliability and/or reducing errors of control information multiplexed on a data channel [Gulati, paragraph 0009].

As per claim 14, Lim discloses the reception device according to claim 8, Lim does not explicitly disclose wherein the transmission scheme is defined by any one or a combination of two or more of an error correction code, a coding rate, a modulation multilevel number, or an optical multiplex wavelength.
However, Gulati teaches wherein the transmission scheme is defined by any one or a combination of two or more of an error correction code, a coding rate, a modulation multilevel number, or an optical multiplex wavelength [paragraphs 0007, 0009, 0047, 0056, 0075, wherein the transmission scheme is defined by any one or a combination of two or more of an error correction code, a coding rate, a modulation multilevel number, or an optical multiplex wavelength (a modulation and coding scheme for control information to be multiplexed with data for transmission)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Lim by including one or a combination of two or more of an error correction code, a coding rate, Gulati, paragraph 0009].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeon et al., U.S. Publication No. 2021/0120531, discloses eCPRI and O-RAN standards are exemplarily described as fronthaul interfaces when a message is transmitted between a DU and an RU.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469